
	
		II
		Calendar No. 481
		112th CONGRESS
		2d Session
		S. 641
		[Report No. 112–194]
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Durbin (for himself,
			 Mr. Corker, Mr.
			 Reid, Mr. Roberts,
			 Mr. Cardin, Mr.
			 Isakson, Mr. Leahy,
			 Mr. Lautenberg, Mr. Bingaman, Mr. Johnson
			 of South Dakota, Mr. Coons,
			 Mr. Whitehouse, Mrs. Murray, Ms.
			 Klobuchar, Mr. Akaka,
			 Mr. Merkley, Mrs. Shaheen, Mr.
			 Reed, Mr. Kohl,
			 Mr. Menendez, Ms. Mikulski, Mr.
			 Casey, Mrs. Feinstein,
			 Mr. Sanders, Mrs. Boxer, Mr.
			 Harkin, and Mr. Franken)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			July 31, 2012
			Reported by Mr. Kerry,
			 without amendment
		
		A BILL
		To provide 100,000,000 people with
		  first-time access to safe drinking water and sanitation on a sustainable basis
		  within six years by improving the capacity of the United States Government to
		  fully implement the Senator Paul Simon Water for the Poor Act of
		  2005.
	
	
		1.Short titleThis Act may be cited as the
			 Senator Paul Simon Water for the World
			 Act of 2011.
		2.FindingsCongress finds the following:
			(1)The Senator Paul Simon Water for the Poor Act of
			 2005 (Public Law 109–121)—
				(A)makes access to safe water and sanitation
			 for developing countries a specific policy objective of United States foreign
			 assistance programs;
				(B)requires the Secretary of State to—
					(i)develop a strategy to elevate the role of
			 water and sanitation policy; and
					(ii)improve the effectiveness of United States
			 assistance programs undertaken in support of that strategy;
					(C)codifies Target 10 of the United Nations
			 Millennium Development Goals; and
				(D)seeks to reduce by half between 1990 (the
			 baseline year) and 2015—
					(i)the proportion of people who are unable to
			 reach or afford safe drinking water; and
					(ii)the proportion of people without access to
			 basic sanitation.
					(2)On December 20, 2006, the United Nations
			 General Assembly, in GA Resolution 61/192, declared 2008 as the International
			 Year of Sanitation, in recognition of the impact of sanitation on public
			 health, poverty reduction, economic and social development, and the
			 environment.
			(3)On August 1, 2008, Congress passed H. Con.
			 Res. 318, which—
				(A)supports the goals and ideals of the
			 International Year of Sanitation; and
				(B)recognizes the importance of sanitation on
			 public health, poverty reduction, economic and social development, and the
			 environment.
				(4)While progress is being made on safe water
			 and sanitation efforts—
				(A)more than 884,000,000 people throughout the
			 world lack access to safe drinking water; and
				(B)2 of every 5 people in the world do not
			 have access to basic sanitation services.
				(5)The health consequences of unsafe drinking
			 water and poor sanitation are significant, accounting for—
				(A)nearly 10 percent of the global burden of
			 disease; and
				(B)more than 2,000,000 deaths each
			 year.
				(6)Water scarcity has negative consequences
			 for agricultural productivity and food security for the 1,200,000,000 people
			 who, as of 2010, suffer from chronic hunger and seriously threatens the ability
			 of the world to more than double food production to meet the demands of a
			 projected population of 9,000,000,000 people by 2050.
			(7)According to the November 2008 report
			 entitled, Global Trends 2025: A Transformed World, the National
			 Intelligence Council expects rapid urbanization and future population growth to
			 exacerbate already limited access to water, particularly in agriculture-based
			 economies.
			(8)According to the 2005 Millennium Ecosystem
			 Assessment, commissioned by the United Nations, more than
			 1/5 of the world population relies on freshwater that is
			 either polluted or excessively withdrawn.
			(9)The impact of water scarcity on conflict
			 and instability is evident in many parts of the world, including the Darfur
			 region of Sudan, where demand for water resources has contributed to armed
			 conflict between nomadic ethnic groups and local farming communities.
			(10)In order to further the United States
			 contribution to safe water and sanitation efforts, it is necessary to—
				(A)expand foreign assistance capacity to
			 address the challenges described in this section; and
				(B)represent issues related to water and
			 sanitation at the highest levels of United States foreign assistance and
			 diplomatic deliberations, including those related to issues of global health,
			 food security, the environment, global warming, and maternal and child
			 mortality.
				3.Sense of CongressIt is the sense of Congress that the United
			 States should help undertake a global effort to bring sustainable access to
			 clean water and sanitation to poor people throughout the world.
		4.PurposeThe purpose of this Act is—
			(1)to enable first-time access to safe water
			 and sanitation, on a sustainable basis, for 100,000,000 people in high priority
			 countries (as designated under section 6(f) of the
			 Senator Paul Simon Water for the Poor Act of
			 2005 (22 U.S.C. 2152h note)) within 6 years of the date of
			 enactment of this Act through direct funding, development activities, and
			 partnerships; and
			(2)to enhance the capacity of the United
			 States Government to fully implement the Senator Paul Simon Water for the Poor Act of
			 2005 (Public Law 109–121).
			5.Developing United States Government
			 capacitySection 135 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2152h) is amended by adding at the
			 end the following:
			
				(e)Senior Advisor for water
					(1)In generalTo carry out the purposes of subsection
				(a), the Administrator of the United States Agency for International
				Development shall designate a senior advisor to coordinate and conduct the
				activities described in this section and the Senator Paul Simon Water for the Poor Act of
				2005 (Public Law 109–121). The Advisor shall report directly to
				the Administrator and be known as the Senior Advisor for Water.
				The initial Senior Advisor for Water shall be the individual serving as the
				USAID Global Water Coordinator as of the date of the enactment of the Senator
				Paul Simon Water for the World Act of 2010.
					(2)DutiesThe Advisor shall—
						(A)implement this section and the Senator Paul
				Simon Water for the Poor Act of 2005 (Public Law 109–121);
						(B)develop and oversee implementation in high
				priority countries of country-specific water strategies and expertise, in
				coordination with appropriate United States Agency for International
				Development Mission Directors, to enable the goal of providing 100,000,000
				additional people with sustainable access to safe water and sanitation through
				direct funding, development activities, and partnerships within 6 years of the
				date of the enactment of the Senator Paul
				Simon Water for the World Act of 2011; and
						(C)place primary emphasis on providing safe,
				affordable, and sustainable drinking water, sanitation, and hygiene in a manner
				that—
							(i)is consistent with sound water resource
				management principles; and
							(ii)utilizes such approaches as direct service
				provision, capacity building, institutional strengthening, regulatory reform,
				and partnership collaboration; and
							(D)integrate water strategies with
				country-specific or regional food security strategies.
						(3)CapacityThe Advisor shall be designated appropriate
				staff and may utilize interagency details or partnerships with universities,
				civil society, and the private sector, as needed, to strengthen implementation
				capacity.
					(4)Funding
				sourcesThe Advisor shall ensure that at least 25 percent of the
				overall funding necessary to meet the global goal set forth under paragraph
				(2)(B) is provided by non-Federal sources, including foreign governments,
				international institutions, and through partnerships with universities, civil
				society, and the private sector, including private and corporate
				foundations.
					(f)Special Coordinator for International
				Water
					(1)EstablishmentTo increase the capacity of the Department
				of State to address international issues regarding safe water, sanitation,
				integrated river basin management, and other international water programs, the
				Secretary of State shall establish a Special Coordinator for International
				Water (referred to in this subsection as the Special
				Coordinator), who shall report to the Under Secretary for Democracy and
				Global Affairs. The initial Special Coordinator shall be the individual serving
				as Special Coordinator for Water Resources as of the date of the enactment of
				the Senator Paul Simon Water for the World
				Act of 2011.
					(2)DutiesThe Special Coordinator shall—
						(A)oversee and coordinate the diplomatic
				policy of the United States Government with respect to global freshwater
				issues, including interagency coordination related to—
							(i)sustainable access to safe drinking water,
				sanitation, and hygiene;
							(ii)integrated river basin and watershed
				management;
							(iii)global food security;
							(iv)transboundary conflict;
							(v)agricultural and urban productivity of
				water resources;
							(vi)disaster recovery, response, and
				rebuilding;
							(vii)pollution mitigation; and
							(viii)adaptation to hydrologic change due to
				climate variability; and
							(B)ensure that international freshwater issues
				are represented—
							(i)within the United States Government;
				and
							(ii)in key diplomatic, development, and
				scientific efforts with other nations and multilateral organizations.
							(3)Support staffThe Special Coordinator shall be designated
				appropriate staff to support the duties described in paragraph
				(2).
					.
		6.Safe water, sanitation, and hygiene
			 strategySection 6 of the
			 Senator Paul Simon Water for the Poor Act of
			 2005 (22 U.S.C. 2152h note) is amended—
			(1)in subsection (b), by adding at the end the
			 following: The Special Coordinator for International Water established
			 under section 135(f) of the Foreign Assistance Act of 1961 (22 U.S.C. 2152h(f))
			 shall take actions to ensure that the safe water and sanitation strategy is
			 integrated into any review or development of a Federal strategy for global
			 development, global health, or global food security that sets forth or
			 establishes the United States mission for global development, guidelines for
			 assistance programs, and how development policy will be coordinated with
			 policies governing trade, immigration, and other relevant international
			 issues.;
			(2)in subsection (c), by adding at the end the
			 following: In developing the program activities needed to implement the
			 strategy, the Secretary shall consider the results of the assessment described
			 in subsection (e)(9).; and
			(3)in subsection (e)—
				(A)in paragraph (5), by striking
			 and at the end;
				(B)in paragraph (6), by striking the period at
			 the end and inserting a semicolon; and
				(C)by adding at the end the following:
					
						(7)an assessment of all United States
				Government foreign assistance allocated to the drinking water and sanitation
				sector during the 3 previous fiscal years, across all United States Government
				agencies and programs, including an assessment of the extent to which the
				United States Government’s efforts are reaching and supporting the goal of
				enabling first-time access to safe water and sanitation on a sustainable basis
				for 100,000,000 people in high priority countries;
						(8)recommendations on what the United States
				Government would need to do to achieve and support the goals referred to in
				paragraph (7), in support of the United Nation’s Millennium Development Goal on
				access to safe drinking water; and
						(9)an assessment of best practices for
				mobilizing and leveraging the financial and technical capacity of business,
				governments, nongovernmental organizations, and civil society in forming
				public-private partnerships that measurably increase access to safe,
				affordable, drinking water and
				sanitation.
						.
				7.Developing local capacityThe Senator Paul Simon Water for the Poor Act of
			 2005 (Public Law 109–121) is amended—
			(1)by redesignating sections 9, 10, and 11 as
			 sections 10, 11, and 12, respectively; and
			(2)by inserting after section 8 the
			 following:
				
					9.Water and sanitation institutional
				capacity-building program
						(a)Establishment
							(1)In generalThe Secretary of State and the
				Administrator of the United States Agency for International Development
				(referred to in this section as the Secretary and the
				Administrator, respectively), in consultation with
				host country institutions, the Centers for Disease Control and Prevention, the
				Department of Agriculture, and other agencies, as appropriate, shall establish,
				in coordination with mission directors in high priority countries, a program to
				build the capacity of host country institutions and officials responsible for
				water and sanitation in countries that receive assistance under section 135 of
				the Foreign Assistance Act of 1961, including training at appropriate levels,
				to—
								(A)provide affordable, equitable, and
				sustainable access to safe drinking water and sanitation;
								(B)educate the populations of such countries
				about the dangers of unsafe drinking water and lack of proper sanitation;
				and
								(C)encourage behavior change to reduce
				individuals’ risk of disease from unsafe drinking water and lack of proper
				sanitation and hygiene.
								(2)ExpansionThe Secretary and the Administrator may
				establish the program described in this section in additional countries if the
				receipt of such capacity building would be beneficial for promoting access to
				safe drinking water and sanitation, with due consideration given to good
				governance.
							(3)CapacityThe Secretary and the Administrator—
								(A)should designate appropriate staff with
				relevant expertise to carry out the strategy developed under section 6;
				and
								(B)may utilize, as needed, interagency details
				or partnerships with universities, civil society, and the private sector to
				strengthen implementation capacity.
								(b)DesignationThe United States Agency for International
				Development Mission Director for each country receiving a high
				priority designation under section 6(f) and for each region containing a
				country receiving such designation shall report annually to Congress on the
				status of—
							(1)designating safe drinking water and
				sanitation as a strategic objective;
							(2)integrating the water strategy into a food
				security strategy;
							(3)assigning an employee of the United States
				Agency for International Development as in-country water and sanitation manager
				to coordinate the in-country implementation of this Act and section 135 of the
				Foreign Assistance Act of 1961 (22 U.S.C. 2152h) with host country officials at
				various levels of government responsible for water and sanitation, the
				Department of State, and other relevant United States Government agencies;
				and
							(4)coordinating with the Development Credit
				Authority and the Global Development Alliance to further the purposes of this
				Act.
							.
			8.Other activities supportedIn addition to the requirements of section
			 135(c) of the Foreign Assistance Act (22 U.S.C. 2152h(c)) the Administrator
			 should—
			(1)foster global cooperation on research and
			 technology development, including regional partnerships among water experts to
			 address safe drinking water, sanitation, water resource management, and other
			 water-related issues;
			(2)establish regional and cross-border
			 cooperative activities between scientists and specialists that work to share
			 technologies and best practices, mitigate shared water challenges, foster
			 international cooperation, and defuse cross-border tensions;
			(3)provide grants through the United States
			 Agency for International Development to foster the development, dissemination,
			 and increased and consistent use of low-cost and sustainable technologies, such
			 as household water treatment, hand washing stations, and latrines, for
			 providing safe drinking water, sanitation, and hygiene that are suitable for
			 use in high priority countries, particularly in places with limited resources
			 and infrastructure;
			(4)in collaboration with the Centers for
			 Disease Control and Prevention, Department of Agriculture, the Environmental
			 Protection Agency, the National Oceanic and Atmospheric Administration, and
			 other agencies, as appropriate, conduct formative and operational research and
			 monitor and evaluate the effectiveness of programs that provide safe drinking
			 water and sanitation; and
			(5)integrate efforts to promote safe drinking
			 water, sanitation and hygiene with existing foreign assistance programs, as
			 appropriate, including activities focused on food security, HIV/AIDS, malaria,
			 tuberculosis, maternal and child health, food security, and nutritional
			 support.
			9.Monitoring and evaluation
			(a)Sense of CongressIt is the sense of the Congress
			 that—
				(1)achieving United States foreign policy
			 objectives requires the consistent and systematic evaluation of the impact of
			 United States foreign assistance programs and analysis on what programs work
			 and why, when, and where they work;
				(2)the design of assistance programs and
			 projects should include the collection of relevant baseline data required to
			 measure outcomes and impacts;
				(3)the design of assistance programs and
			 projects should reflect the knowledge gained from evaluation and
			 analysis;
				(4)a culture and practice of high-quality
			 evaluation should be revitalized at agencies managing foreign assistance
			 programs, which requires that the concepts of evaluation and analysis are used
			 to inform policy and programmatic decisions, including the training of aid
			 professionals in evaluation design and implementation;
				(5)the effective and efficient use of funds
			 cannot be achieved without an understanding of how lessons learned are
			 applicable in various environments and under similar or different conditions;
			 and
				(6)project evaluations should be used as
			 sources of data when running broader analyses of development outcomes and
			 impacts.
				(b)Coordination and integrationTo the extent possible, the Administrator
			 shall coordinate and integrate evaluation of United States water programs with
			 the learning, evaluation, and analysis efforts of the United States Agency for
			 International Development aimed at measuring development impact.
			10.Updated report regarding water for peace
			 and securitySection 11(b) of
			 the Senator Paul Simon Water for the Poor Act
			 of 2005, as redesignated by section 7, is amended by adding at
			 the end the following: The report submitted under this subsection shall
			 include an assessment of current and likely future political tensions over
			 water sources and multidisciplinary assessment of the expected impacts of
			 changes to water supplies and agricultural productivity in 10, 25, and 50
			 years..
		11.Comptroller General report on effectiveness
			 and efficiency of United States efforts to provide safe water and sanitation
			 for developing countries
			(a)Report requiredNot later than one year after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to the Committee on Foreign Affairs of the House of Representatives and
			 the Committee on Foreign Relations of the Senate a report on the effectiveness
			 and efficiency of United States efforts to provide safe water and sanitation
			 for developing countries.
			(b)ElementsIn preparing the report required by
			 subsection (a), the Comptroller General shall, at a minimum—
				(1)identify all programs (and respective
			 Federal agencies) in the Federal Government that perform the mission of
			 providing safe water and sanitation for developing countries, including
			 capacity-building, professional exchanges, and other related programs;
				(2)list the actual costs for the
			 implementation, operation, and support of the individual programs;
				(3)assess the effectiveness of these programs
			 in meeting their goals;
				(4)assess the efficiency of these programs
			 compared to each other and to programs to provide similar aid performed by
			 nongovernmental organizations and other governments, and identify best
			 practices from this assessment;
				(5)identify and assess programs that are
			 duplicative of each other or of efforts by nongovernmental organizations and
			 other governments;
				(6)assess whether appropriate oversight of
			 these programs is being conducted by Federal agencies, especially in the
			 programs in which Federal agencies are utilizing contractors instead of
			 government employees to perform this mission; and
				(7)make such recommendations as the
			 Comptroller General considers appropriate.
				
	
		July 31, 2012
		Reported without amendment
	
